Exhibit 10.(n)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
August 17, 2006, by and between J.L. Halsey Corporation, a Delaware corporation
(together with its successors and assigns permitted hereunder, the “Company”),
and Peter Biro (“Executive”).

RECITALS

WHEREAS, the Company has offered to Executive, and Executive has agreed to
accept, the position of Vice President of Corporate Development and Planning;
and

WHEREAS, Executive and the Company desire to set forth herein the terms of
Executive’s employment with the Company, which employment shall be effective as
of August 17, 2006 (the “Effective Date”).

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, the sufficiency of which is hereby acknowledged,
the Company and Executive agree as follows:

AGREEMENTS:

1.             Employment Period.  Subject to Section 3 or mutual written
agreement between the Company and Executive, the Company hereby agrees to employ
Executive, and Executive hereby agrees to be employed by the Company, in
accordance with the terms and provisions of this Agreement, for the period
commencing as of the Effective Date and ending on the fourth anniversary of the
Effective Date (the “Employment Period”).

2.             Terms of Employment.

(a)           Position and Duties.

(i)            During the Employment Period, Executive shall serve as Vice
President of Corporate Development and Planning, and, in so doing, shall report
to the Chief Executive Officer (“CEO”), the President, or the Board of Directors
(the “Board”).  Executive agrees to perform whatever duties the CEO, President,
or Board may assign to Executive from time to time, consistent with Executive’s
position with the Company.  Executive shall have supervision and control over,
and responsibility for, such management and operational functions of the Company
as are usual and customary for such position, and shall have such other powers
and duties as may from time to time be prescribed by the CEO, President, or
Board.

(ii)           During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote all of his business time to the business and affairs of the Company and,
to the extent necessary to discharge the responsibilities assigned to Executive
hereunder, to use Executive’s reasonable best efforts to perform faithfully,
effectively and efficiently such responsibilities.  During the Employment Period
it shall not be a violation of this Agreement for Executive to (A) serve as an
Adjunct Professor at the F.W. Olin Graduate School of Business at Babson
College, Babson


--------------------------------------------------------------------------------




Park, Massachusetts; (B) serve as an advisor on fundraising and corporate
development efforts for Health Through Friendship, Inc. (d/b/a LiveHealthier,
Inc.); (C) serve on corporate, civic or charitable boards or committees; (D)
deliver lectures or fulfill speaking engagements; and/or (E) manage personal
investments, so long as such activities do not materially interfere with the
performance of Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.

(b)           Compensation.

(i)            Base Salary.  During the Employment Period, Executive shall
receive an annual base salary per calendar year of $190,000 (“Annual Base
Salary”), which shall be paid in accordance with the customary payroll practices
of the Company and shall be prorated for the year ending December 31, 2006, and
for any other partial year of service.  The Company may review and adjust
Executive’s Annual Base Salary.  The term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so adjusted.

(ii)           Annual Bonus Payments.  During the Employment Period, Executive
shall receive, in addition to the Annual Base Salary, such annual bonus payments
as the Board may specify (each an “Annual Bonus”); provided, however, that each
such Annual Bonus shall not be less than $15,000 (prorated for the year ending
December 31, 2006, and for any other partial year of service).  Each Annual
Bonus shall be paid in a lump sum on or before January 31 of the calendar year
immediately following the calendar year (or portion thereof) in which Executive
earned such Annual Bonus.

(iii)           Incentive, Savings and Retirement Plans.  During the Employment
Period, Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs of the Company applicable
generally to similarly situated executive officers of the Company (“Investment
Plans”).

(iv)          Medical, Dental and Vision Benefits.  During the Employment
Period, Executive shall monthly submit to the Company invoice(s) for monthly
premiums incurred by Executive for medical, prescription drug, dental, and or
vision insurance for Executive and/or Executive’s immediate family or
dependents.  The Company shall, within a reasonable time after receipt of such
invoice(s), reimburse Executive for such expenses not exceeding, in the
aggregate, $1,200.00 per month (“Health Care Reimbursement”).

(v)           Other Welfare Benefits.  During the Employment Period, Executive
and/or Executive’s family or dependents, as the case may be, shall be eligible
for participation in the Company’s short-term disability, long-term disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans or programs (collectively, the “Other Welfare Plans”)
to the extent applicable generally to similarly situated executive officers of
the Company.

(vi)          Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable travel,
entertainment and other business-related expenses incurred by Executive in
accordance with the policies, practices and procedures of the Company.

2


--------------------------------------------------------------------------------




(vii)         Vacation and Holidays.  During the Employment Period, Executive
shall be entitled to four (4) weeks of vacation during each calendar year
(prorated for the year ending December 31, 2006, and any other partial year of
service) and holidays in accordance with the policies of the Company.

3.             Termination of Employment.

(a)           Death or Disability.  Executive’s employment shall terminate
automatically upon Executive’s death during the Employment Period.  If the
Disability of Executive has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), the Company may give to Executive
written notice in accordance with Section 11(b) of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the thirtieth (30th) day after receipt of such
notice by Executive (the “Disability Effective Date”), provided, that, within
thirty (30) days after such receipt, Executive shall not have returned to
full-time performance of Executive’s duties.  For purposes of this Agreement,
“Disability” shall mean Executive’s inability to perform his duties and
obligations hereunder for a period of ninety (90) consecutive days due to mental
or physical incapacity as determined by a physician selected by the Company or
its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably delayed, conditioned
or withheld).

(b)           Termination by the Company for Cause.  The Company may terminate
the Executive’s employment during the Employment Period for Cause.  For purposes
of this Agreement, “Cause” shall mean: (i) the failure of Executive to perform
his obligations and duties hereunder to the satisfaction of the Company, which
failure is not remedied within fifteen (15) days after receipt of written notice
from the Company; (ii) commission by Executive of an act of fraud upon, or
willful misconduct toward, the Company or any of its affiliates; (iii) a
material breach by Executive of Section 6, Section 7 or Section 9, which in
either case is not remedied within fifteen (15) days after receipt of written
notice from Board or the Company; (iv) the conviction of Executive of any felony
(or a plea of nolo contendere thereto) or any crime involving moral turpitude;
or (v) the failure of Executive to carry out, or comply with, in any material
respect any directive of the Board consistent with the terms of this Agreement,
which is not remedied within fifteen (15) days after receipt of written notice
from the Board or the Company.  Any written notice from the Board or the Company
pursuant to this Section 3(b) shall specifically identify the failure that it
deems to constitute Cause.

(c)            Termination by Executive.

(i)            Executive’s employment may be terminated during the Employment
Period by Executive for Good Reason or without Good Reason.  If Executive
believes that an event constituting Good Reason has occurred, Executive must
notify the Company of that belief within thirty (30) days of the occurrence of
the event, which notice must set forth in writing the basis for that belief. 
The Company will have thirty (30) days after receipt of such notice (the “Review
Period”) in which to either rectify such event to Executive’s reasonable
satisfaction, determine that an event constituting Good Reason does not exist,
or determine that an event constituting Good Reason exists.  If the Company does
not take any of such actions within such the Review

3


--------------------------------------------------------------------------------




Period, or the Company determines that Good Reason exists within the Review
Period, Executive may terminate Executive’s employment for Good Reason within
ten (10) days following the end of the Review Period by giving written notice to
the Company, which termination will be effective immediately prior to the date
the event constituting Good Reason occurred.  If Executive does not terminate
Executive’s employment for Good Reason within ten (10) days following the end of
the Review Period by giving written notice to the Company, Executive will waive
the ability to terminate employment for Good Reason with regard to any events
constituting or potentially constituting Good Reason that occurred prior to the
end of such ten (10) day period, but not with respect to any event occurring
after such ten (10) day period that Executive believes to be an event
constituting Good Reason.  If the Company determines that Good Reason does or
does not exist, then the Company shall provide written notice of such
determination to Executive by the later of five (5) days after the Company’s
determination or the end of Review Period.  If the Company determines that Good
Reason does not exist, then Executive shall not be entitled to rely on or assert
such event as constituting Good Reason and Executive may submit the matter to
arbitration pursuant to Section 11(j) of this Agreement.  If, pursuant to
arbitration, it is determined that Good Reason does exist then Executive may
terminate Executive’s employment for Good Reason within ten (10) days following
such determination by delivery of written notice to the Company, which
termination will be effective as of the date such notice is received by the
Company.  If Executive does not terminate Executive’s employment for Good Reason
within ten (10) days following the end of the arbitrator’s decision that Good
Reason exists by giving written notice to the Company, Executive will waive the
ability to terminate employment for Good Reason with regard to any events
constituting or potentially constituting Good Reason that occurred prior to the
end of such ten (10) day period, but not with respect to any event occurring
after such ten (10) day period that Executive believes to be an event
constituting Good Reason.

(ii)           For purposes of this Agreement, “Good Reason” shall mean: (w) a
material reduction in the nature or scope of Executive’s responsibilities or
authorities as set forth in Section 2(a)(i) that is not consented to or approved
by Executive; (x) any failure by the Company to comply in any material respect
with Section 2(b) that is not consented to or approved by Executive; (y) failure
by the Company to comply with any other material term or provision hereof; or
(z) the relocation or transfer of Executive’s principal office to a location
more than 50 miles from the city of Boston, Massachusetts.

(d)            Date of Termination.  “Date of Termination” means (i) if
Executive’s employment is terminated for any reason other than Executive’s
death, the termination date set forth in the written notice to that effect given
by Executive to the Company or by the Company to Executive, as the case may be
(taking into account any notice or cure period required hereunder), and (ii) if
Executive’s employment is terminated by reason of death or Disability, the date
of death of Executive or the Disability Effective Date, as the case may be.

4.             Obligations of the Company Upon Termination.

(a)            Termination Because of Death or Disability, Cause, or Other than
for Good Reason.  If Executive’s employment is terminated by reason of
Executive’s death,

4


--------------------------------------------------------------------------------




Disability, Cause, or by Executive other than for Good Reason during the
Employment Period, the Company shall pay to Executive or his legal
representatives within twenty (20) days after the Date of Termination (except as
otherwise noted with respect to paragraphs (iv) and (v) below) (and the Company
shall have no further obligations hereunder with respect to Executive):

(i)            Executive’s Annual Base Salary and Annual Bonus accrued through
the Date of Termination to the extent not theretofore paid;

(ii)           Any unreimbursed business expenses;

(iii)          Any amount arising from Executive’s participation in, or benefits
under, any Investment Plans (“Accrued Investments”), which amounts shall be
payable in accordance with the terms and conditions of such Investment Plans;
and

(iv)          Any amounts to which Executive is entitled from Executive’s
participation in, or benefits under, the Health Care Reimbursement
(collectively, “Accrued Welfare Benefits”), which amounts shall be payable in
accordance with the terms and conditions with such plans or arrangements, and
any amounts owed as a result of accrued vacation, which amounts shall be payable
in accordance with the policies of the Company.

(b)            Termination for Good Reason; Without Cause.  If the Company shall
terminate Executive’s employment without Cause or Executive shall terminate his
employment for Good Reason, the Company shall pay to Executive within twenty
(20) days of the Date of Termination (except as otherwise noted with respect to
paragraphs (iv), (v) and (vi) below) (and the Company shall have no further
obligations hereunder with respect to Executive):

(i)            Executive’s Annual Base Salary and Annual Bonus accrued through
the Date of Termination to the extent not theretofore paid;

(ii)           Any unreimbursed business expenses;

(iii)          Any Accrued Investments, which amounts shall be payable in
accordance with the terms and conditions of such Investment Plans;

(iv)          Any Accrued Welfare Benefits, which amounts shall be payable in
accordance with the terms and conditions of the applicable plan or arrangement,
and any amounts owed as a result of accrued vacation, which amounts shall be
payable in accordance with the policies of the Company; and

(v)           The amount of Executive’s Annual Base Salary as of the Date of
Termination, which amount shall be paid in bi-weekly payments, in accordance
with the customary payroll practices of the Company, for the period from the
Date of Termination through the first anniversary of the Date of Termination
(such period, the “Severance Period”) in accordance with the customary payroll
practices for executive officers of the Company; provided, however, that
Executive shall be entitled to receive the amount payable pursuant to this
Section 4(b)(v) only so long as Executive has not breached the provisions of
Section 6, 7 or 9, at which time the Company’s payment obligations pursuant to
this Section 4(b)(v) shall immediately cease; provided further, however, that
the amount payable pursuant to this Section

5


--------------------------------------------------------------------------------




4(b)(v) shall be reduced by the amount of any compensation Executive receives
with respect to any other employment of Executive by another person during the
Severance Period.  Executive shall promptly deliver written notice to the
Company of the commencement of any other employment during the Severance
Period.  Upon request from time to time, Executive shall furnish the Company
with a true and complete certificate specifying any such compensation earned or
received by Executive during the Severance Period.

5.             Full Settlement.  Neither Executive nor the Company shall be
liable to the other party for any damages in addition to the amounts payable
under Section 4 arising out of the termination of Executive’s employment prior
to the end of the Employment Period; provided, however, that the Company shall
be entitled to seek damages for any breach of Section 6, Section 7, or Section 9
or for Executive’s fraudulent or criminal misconduct.

6.             Confidential Information.

(a)           Executive acknowledges that the Company and its affiliates have
trade, business and financial secrets and other confidential and proprietary
information (collectively, the “Confidential Information”) and that during the
course of Executive’s employment with the Company he has received, shall receive
or shall contribute to the Confidential Information.  Confidential Information
includes technical information, processes and compilations of information,
records, specifications and information concerning assets, and information
regarding methods of doing business.  As defined herein, Confidential
Information shall not include (i) information that is publicly and generally
known to other persons or entities who can obtain economic value from its
disclosure or use; provided, that, such information has not been made publicly
and generally known by Executive in violation of this Agreement or, to the
knowledge of Executive, by others in violation of comparable agreements, and
(ii) information required to be disclosed by Executive pursuant to a subpoena or
court order, or pursuant to a requirement of a governmental agency or law of the
United States of America or a state thereof or any governmental or political
subdivision thereof; provided, however, that Executive shall take all reasonable
steps to prohibit disclosure pursuant to clause (ii) above.

(b)           During and following Executive’s employment by the Company,
Executive agrees (i) to hold such Confidential Information in confidence and
(ii) not to release such information to any person (other than Company employees
and other persons to whom the Company has authorized Executive to disclose such
information and then only to the extent that such Company employees and other
persons authorized by the Company have a need for such knowledge).  Executive
agrees to use reasonable efforts to give the Company notice of any and all
attempts to compel disclosure of any Confidential Information, in such a manner
so as to provide the Company with written notice at least five (5) days before
disclosure or within one (1) business day after Executive is informed that such
disclosure is being or shall be compelled, whichever is earlier.  Such written
notice shall include a description of the information to be disclosed, the
court, government agency, or other forum through which the disclosure is sought,
and the date by which the information is to be disclosed, and shall contain a
copy of the subpoena, order or other process used to compel disclosure.

(c)           Executive further agrees not to use any Confidential Information
for the benefit of any person or entity other than the Company.

6


--------------------------------------------------------------------------------




7.             Intellectual Property Rights; Surrender of Materials Upon
Termination.

(a)           In consideration of the Company’s agreement to employ Executive
and the receipt by E Executive of the Confidential Information, Executive hereby
assigns to the Company all his rights, title and interest in all Intellectual
Property (as defined below) that Executive makes or conceives, whether as a sole
inventor or author or as a joint inventor or author, whether made within or
outside working hours or upon the premises of the Company or elsewhere, as work
for hire or otherwise, at any time during his employment with the Company or its
affiliates (including prior to the Effective Date).  “Intellectual Property”
means any information of a technical and/or business nature such as ideas,
discoveries, inventions, trade secrets, know-how, and writings and other works
of authorship that relate in any manner to the actual or anticipated business or
research and development of the Company and its affiliates.  During and
subsequent to Executive’s employment, upon the request and at the expense of the
Company or its nominee and for no additional personal remuneration, Executive
agrees to execute any instrument that the Company considers necessary to secure
or maintain for the benefit of the Company adequate patent, copyright, trademark
and other property rights in the United States and all foreign countries with
respect to any Intellectual Property.  Executive also agrees to assist the
Company as required to draft said instruments and to obtain and enforce such
rights.  Executive agrees to promptly disclose to the Company any Intellectual
Property when conceived or made by Executive, in whole or in part, and to make
and maintain adequate and current records thereof.

(b)           Executive agrees that all Confidential Information and other
files, documents, materials, records, customer lists, business proposals,
contracts, agreements and other repositories containing information concerning
the Company or the business of the Company, in whatever form, tangible or
intangible (including all copies thereof), that Executive shall prepare, or use,
or be provided with as a result of his employment with the Company, shall be and
remain the sole property of the Company.  Upon termination of Executive’s
employment hereunder, Executive agrees that all Confidential Information and
other files, documents, materials, records, customer lists, business proposals,
contracts, agreements and other repositories containing information concerning
the Company or the business of the Company (including all copies thereof) in
Executive’s possession, custody or control, whether prepared by Executive or
others, shall remain with or be returned to the Company promptly (within 24
hours) after the Date of Termination.  The materials required to be returned
pursuant to this Section 7 shall not include personal correspondence that does
not relate to the Company or the business of the Company.

8.             Successors.

(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive. 
Notwithstanding, this Agreement shall become of advantage to the benefit of, and
be enforceable by, Executive’s legal representatives.

(b)           This Agreement shall become of advantage to the benefit of, and be
binding upon, the Company and its successors and assigns.  Executive agrees that
the Company may assign this Agreement to any directly or indirectly owned
subsidiary or affiliate of the

7


--------------------------------------------------------------------------------




Company, in which event “Company” as used in this Agreement shall thereafter
mean such subsidiary or affiliate (except where reference is made to benefit
plans that are maintained by the Company, in which event the Company shall
remain obligated with respect thereto under this Agreement), and in connection
with such assignment, such subsidiary shall expressly assume this Agreement and
the Company shall be released therefrom except to the extent referenced above.

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

9.             Non-Competition; Non-Solicitation.

(a)           During his employment by the Company, including the Employment
Period, Executive shall have access to and become acquainted with Confidential
Information of the Company as described in Section 6.  Executive acknowledges
and agrees that his use of Confidential Information in the conduct of business
on behalf of a competitor of the Company would constitute unfair competition
with the Company and would adversely affect the business goodwill of the
Company.  Accordingly, as a material inducement to the Company to enter into
this Agreement; to protect the Company’s Confidential Information that may be
disclosed or entrusted to Executive (the disclosure of which by Executive in
violation of this Agreement would adversely affect the business goodwill of the
Company), the business goodwill of the Company that may be developed in
Executive and the business opportunities that may be disclosed or entrusted by
the Company to Executive; in consideration for the compensation and other
benefits payable hereunder to Executive, for the benefits to Executive of having
access to Confidential Information during the Employment Period (the disclosure
of which by Executive in violation of this Agreement would adversely affect the
business goodwill of the Company); and for other good and valuable
consideration, Executive hereby covenants and agrees that, during the Term of
Non-Competition, Executive shall not, directly or indirectly, individually or as
an officer, director, manager, employee, shareholder, consultant, contractor,
partner, member, joint venturer, agent, equity owner or in any capacity
whatsoever:

(i)            own, engage in, manage, operate, join, control, be employed by,
provide Competing Services to, or participate in the ownership, management,
operation or control of or provision of Competing Services to, a Competing
Business operating in the Geographic Area;

(ii)           recruit, hire, assist in hiring, attempt to hire, or contact or
solicit with respect to hiring any person who, at any time during the twelve
(12) month period ending on the Date of Termination, was an employee of the
Company or its affiliates;

(iii)          induce or attempt to induce any employee of the Company or its
affiliates to terminate, or in any way interfere with, the relationship between
such parties and any employee thereof; or

8


--------------------------------------------------------------------------------




(iv)          induce or attempt to induce any customer, client, supplier,
service provider, or other business relation of the Company or its affiliates in
the Geographic Area to cease doing business with such parties, or in any way
interfere with the relationship between such parties and any such person.

Notwithstanding the foregoing, the Company agrees that Executive may own less
than five percent (5%) of the outstanding voting securities of any publicly
traded company that is a Competing Business so long as Executive does not
otherwise participate in such competing business in any way prohibited by this
Section 9.

(b)           Executive acknowledges that the geographic boundaries, scope of
prohibited activities, and time duration of the preceding paragraphs in this
Section 9 (including the defined terms for “Competing Business,” “Competing
Services,” “Geographic Area,” and “Term of Non-Competition” set forth in
Section 9(c)) are reasonable in nature and are no broader than are necessary to
maintain the goodwill of the Company and the confidentiality of its Confidential
Information and to protect the goodwill and other legitimate business interests
of the Company, and also that the enforcement of such covenants would not cause
Executive any undue hardship or unreasonably interfere with Executive’s ability
to earn a livelihood.  If Executive violates the covenants and restrictions in
this Section 9 and the Company brings legal action for injunctive or other
equitable relief, Executive agrees that the Company shall not be deprived of the
benefit of the full period of the restrictive covenant, as a result of the time
involved in obtaining such relief.  Accordingly, Executive agrees that the
provisions in this Section 9 shall have a duration determined pursuant to
Section 9(a), computed from the date the legal or equitable relief is granted.

(c)           As used in this Agreement:

(i)            “Competing Business” means any service or product of any person
or organization other than the Company or its affiliates in existence or then
under development, that competes directly with any service or product of the
Company or its affiliates.  Competing Business includes, but is not limited to,
any enterprise engaged, directly or indirectly, in the development or marketing
of web site analytics tools or in the software and services for e-mail marketing
and publishing, e-mail filtering or spam prevention.

(ii)           “Competing Services” means services that, if provided to a
business other than a Competing Business, would constitute the conduct of a
Competing Business.

(iii)          “Geographic Area” means the United States of America and the
United Kingdom of Great Britain and Northern Ireland.

(iv)          “Term of Non-Competition” means the period of time beginning on
the date hereof and continuing until one year after the Date of Termination.

(d)           If any court or arbitrator determines that any portion of this
Section 9 is invalid or unenforceable, the remainder of this Section 9 shall not
thereby be affected and shall be given full effect without regard to the invalid
or unenforceable provisions.  If any court or arbitrator construes any of the
provisions of this Section 9 to be invalid or unenforceable because

9


--------------------------------------------------------------------------------




of the duration or scope of such provision, such court or arbitrator shall be
required to reduce the duration or scope of such provision, to the minimum
extent necessary so as to be enforceable, and to enforce such provision as so
reduced.

(e)   In order to obtain the benefit of the non-competition agreement herein,
the Company shall pay Executive his salary hereunder and Executive’s options
shall continue to vest for the one year period of non-competition.  The Company
can decide to waive the non-competition clause and then not pay the
consideration set forth in this subsection (e).

10.           Non-Disparagement.  Executive agrees to refrain from engaging in
any conduct, or making any comments or statements, during the Employment Period
and thereafter, that have the purpose or effect of harming the reputation or
goodwill of the Company or its affiliates.

11.           Miscellaneous.

(a)            Construction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.  Whenever the terms
“hereof”, “hereby”, “herein”, or words of similar import are used in this
Agreement they shall be construed as referring to this Agreement in its entirety
rather than to a particular section or provision, unless the context
specifically indicates to the contrary.  Any reference to a particular “Section”
or “paragraph” shall be construed as referring to the indicated section or
paragraph of this Agreement unless the context indicates to the contrary.  The
use of the term “including” herein shall be construed as meaning “including
without limitation.”  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b)            Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

10


--------------------------------------------------------------------------------




 

If to Executive:

 

Peter Biro
131 Overbrook Drive
Wellesley, MA 02482
Tel: (781) 235-4141
Fax: (781) 207-6580

 

 

 

If to the Company:

 

J. L. Halsey Corporation
103 Foulk Road, Suite 205-Q
Wilmington, Delaware 19803
Attention: David Burt
Tel: (978) 689-0333
Telecopier: (978) 945-5992

 

 

 

With a copy to:

 

Vinson & Elkins L.L.P.
3700 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Attention: Michael B. Mayes, Esq.
Tel: (214) 220-7837
Telecopier: (214) 999-7837

 

 

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)            Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision there shall be added automatically as part of
this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

(d)            Withholding.  The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(e)           Nonqualified Deferred Compensation Rules.  It is intended that any
amounts payable under this Agreement and the Company’s and the Executive’s
exercise of authority or discretion hereunder shall comply with the limitations
or requirements of section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated

11


--------------------------------------------------------------------------------




thereunder (the “Nonqualified Deferred Compensation Rules”) so as not to subject
Executive to the payment of interest and tax penalty which may be imposed under
the Nonqualified Deferred Compensation Rules.  In furtherance of this interest,
to the extent that any regulations or other guidance issued under the
Nonqualified Deferred Compensation Rules would result in the Executive being
subject to payment of interest and tax penalty under Nonqualified Deferred
Compensation Rules, the parties agree at the request of Executive to amend this
Agreement in order to bring this Agreement into compliance with Nonqualified
Deferred Compensation Rules.  In the event this Agreement fails to satisfy the
Nonqualified Deferred Compensation Rules, then this Agreement may be modified by
the Board, in its sole discretion exercised in its reasonable discretion, to the
limited extent necessary to satisfy the Nonqualified Deferred Compensation Rules
without the consent of the Executive, including, but not limited to, the delay
of any amount payable hereunder; provided, however, that neither the Company nor
the members of the Board shall be liable for any act, omission or determination
taken or made with respect to this Agreement and/or the Nonqualified Deferred
Compensation Rules including any act or omission that results in unfavorable tax
consequences to the Executive.  No interest will be owed or payable to the
Executive on account of the delay of any amount payable under this Agreement
delayed on account of the Nonqualified Deferred Compensation Rules.

(f)             No Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have hereunder, including, without
limitation, the right of Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

(g)            Equitable and Other Relief.  Executive acknowledges that money
damages would be both incalculable and an insufficient remedy for a breach of
Section 6, Section 7, Section 9 or Section 10 by Executive and that any such
breach would cause the Company irreparable harm.  Accordingly, the Company, in
addition to any other remedies at law or in equity it may have, shall be
entitled, without the requirement of posting of bond or other security, to
equitable relief, including injunctive relief and specific performance, in
connection with a breach of Section 6, Section 7, Section 9 or Section 10 by
Executive.

(h)            Entire Agreement.  The provisions of this Agreement constitute
the complete understanding and agreement between the parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous oral and
written agreements, representations and understandings of the parties, which are
hereby terminated.  Executive and the Company acknowledge and represent that
there are no other promises, terms, conditions or representations (oral or
written) regarding any matter relevant hereto.

(i)             Counterparts.  This Agreement may be executed in two or more
counterparts.

(j)             Arbitration.

(i)            In the event any dispute or controversy arises under this
Agreement and is not resolved by mutual written agreement between Executive and
the Company within 30 days after notice of the dispute is first given, then
Executive and the

12


--------------------------------------------------------------------------------




Company will mutually select an arbitrator and submit such dispute or
controversy to arbitration by such arbitrator; provided, however, if the Company
and Executive have not mutually selected an arbitrator within 90 days after
notice of the dispute is first given, or if Executive and the Company decide at
any earlier date not to mutually select an arbitrator, then, upon the written
request of Executive or the Company, such dispute or controversy shall be
submitted to arbitration by an arbitrator to be selected by the American
Arbitration Association (“AAA”).  The arbitration will be conducted in
accordance with the Rules for Resolution of Employment Disputes of the AAA. 
Judgment may be entered thereon and the results of the arbitration will be
binding and conclusive on the parties hereto.  Any arbitrator’s award or finding
or any judgment or verdict thereon will be final and unappealable.  All parties
agree that venue for arbitration will be in 84 Beacon Street, Boston MA 02108,
or such other place as may be agreed upon in writing at the time by the parties
and that any arbitration commenced in any other venue will be transferred to 84
Beacon Street, Boston MA 02108, upon the written request of any party to this
Agreement.  All arbitrations will have one individual acting as arbitrator.  Any
arbitrator selected will not be affiliated, associated or related to either
Executive of the Company in any matter whatsoever.  The decision of the
arbitrator will be binding on all parties.  The prevailing party in the
arbitration (as determined by the arbitrator) shall be reimbursed, by the other
party, its reasonable attorneys fees, costs and other expenses pertaining to any
such arbitration and enforcement.

(ii)           THE ARBITRATOR SHALL HAVE NO AUTHORITY TO AWARD PUNITIVE DAMAGES
UNDER ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES, TREBLE DAMAGES, OR ANY
OTHER PENALTY OR PUNITIVE TYPE OF DAMAGES).  REGARDLESS OF WHETHER SUCH DAMAGES
MAY BE AVAILABLE UNDER DELAWARE LAW, EMPLOYEE AND THE COMPANY EACH HEREBY WAIVE
THE RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN CONNECTION WITH ANY CLAIMS. 
EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT BY SIGNING THIS AGREEMENT EMPLOYEE AND
THE COMPANY ARE WAIVING ANY RIGHT THAT EMPLOYEE OR THE COMPANY MAY HAVE TO A
JURY TRIAL.

(k)            Termination.  A termination of Executive’s employment shall not
terminate any provision of this Agreement.

(l)             Amendments.  This Agreement may not be amended or modified at
any time except by a written instrument executed by the Company and Executive.

(m)           Executive Acknowledgment.  Executive acknowledges that he has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on his own judgment.

[SIGNATURE PAGE FOLLOWS]

13


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
has caused this Agreement to be executed in its name on its behalf, all as of
the day and year first above written.

EXECUTIVE:

 

 

 

 

 

/s/ Peter Biro

 

 

 

 

 

COMPANY:

 

 

 

 

 

J.L. Halsey

 

 

 

 

 

By:

 

/s/ David R. Burt

 

Name:

 

David R. Burt

 

Title:

 

C.E.O

 

14


--------------------------------------------------------------------------------